Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2008/0129359).
Regarding claims 1 and 9, fig. 4-6 of Lee teach a semiconductor device comprising: a circuit block [460]; and a clock circuit [450] configured to supply a clock signal to 5the circuit block at a specific timing, the clock circuit comprising: an output circuit [440] configured to provide the clock signal to the circuit block; and a control circuit [400,410,420,430] configured to control the timing at 10which the output circuit provides the clock signal, wherein a threshold voltage of at least a transistor in the output circuit using the clock signal as input/output signals is a first threshold voltage [eg. low Vt in 444 detailed in fig. 6C], and a threshold voltage of a transistor [G1] configuring a NOT circuit [402] included in the 15control circuit is a second threshold voltage higher than the first threshold voltage [G1 has high threshold while 444 has low threshold].
Regarding claims 2 and 10, fig. 4-6 of Lee teach wherein 20the control circuit is a latch circuit configured to sample an enable signal [D] at a rising or falling edge of the clock signal by 
Regarding claims 3 and 11, fig. 4-6 of Lee teach whereinEnglish Specification G82001353-US-ATSBMR-E0779US01 Version1.030 the output circuit is an AND circuit using the enable signal provided from the control circuit and the clock signal, as input signals.
Regarding claims 17-19, these claims are merely methods to operate the circuit having structure recited in claims 1-3 and 9-11.  Since Lee above teaches the structure, the methods to operate such a circuit are similarly disclosed.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hasegawa (US 2005/0035411).
Regarding claims 5 and 13, Lee teaches the device as indicated above except where the gate lengths of the transistors having the first and second threshold voltages are different. However, Hasegawa describes realizing different threshold voltages by changing the gate length, the gate oxide film thickness, the impurity content of the semiconductor substrate underneath the gate oxide film, and the substrate bias voltage (par. 4). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the 
Regarding claims 6 and 14, Lee teaches the device as indicated above except where the gate oxide film thickness of the transistors having the first and second threshold voltages are different. However, Hasegawa describes realizing different threshold voltages by changing the gate length, the gate oxide film thickness, the impurity content of the semiconductor substrate underneath the gate oxide film, and the substrate bias voltage (par. 4). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the different threshold voltages with different gate oxide film thicknesses as taught in Hasegawa for the purpose of utilizing a suitable and well-known type of threshold voltage implementation. 
Regarding claims 7 and 15, Lee teaches the device as indicated above except where the impurity concentration of the semiconductor substrate underneath the gate oxide film of the transistors having the first and second threshold voltages are different. However, Hasegawa describes realizing different threshold voltages by changing the gate length, the gate oxide film thickness, the impurity content of the semiconductor substrate underneath the gate oxide film, and the substrate bias voltage (par. 4). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the different threshold voltages with different impurity contents of the semiconductor substrate underneath the gate oxide film as taught in 
Regarding claim 16, Lee teaches the device as indicated above except where the substrate bias voltage of the transistors having the first and second threshold voltages are different. However, Hasegawa describes realizing different threshold voltages by changing the gate length, the gate oxide film thickness, the impurity content of the semiconductor substrate underneath the gate oxide film, and the substrate bias voltage (par. 4). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the different threshold voltages with different substrate bias voltages as taught in Hasegawa for the purpose of utilizing a suitable and well-known type of threshold voltage implementation. 
	 
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive. Regarding claims 1, 9, and 17, applicant states that Lee fails to disclose the structure regarding a threshold voltage of a transistor configuring a NOT circuit included in the control circuit is a second threshold voltage higher than the first threshold voltage. First, the Examiner agrees that the PMOS and NMOS comprising inverters 402 and 422 are low threshold. Second, the Examiner also agrees how a feature of the application as described is where the threshold voltages of the transistors provided in the latch circuit 100HP of the CG cell 10A is set to be higher than the threshold voltage of the transistors provided in the AND circuit 101LP of the CG cell 10A, thereby suppressing increase in power dissipation due to a leakage current of the transistor. 

However, based on the wording of the current claim language, Examiner contends that the current rejection still reads on the claims. For "a threshold voltage of a transistor configuring a NOT circuit included in the control circuit is a second threshold voltage higher than the first threshold voltage," "a transistor" in this case would be the PMOS(high Vt) of fig. 6A (G1 of 400 of fig. 4), "configuring" is defined by Merriam-Webster as "to set up for operation especially in a particular way", and "a NOT circuit" is 402. Therefore, the threshold voltage of G1 is a high threshold and G1 is used to configure/setup inverter 402 based on control signal SP. Examiner recommends rephrasing the claim wording such that it is explicitly clear that a threshold voltage of all transistors provided in control circuit 100HP is higher than a threshold voltage of all transistors provided in the output circuit 101LP as described in the specification.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SIBIN CHEN/Primary Examiner, Art Unit 2896